Citation Nr: 0811254	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  07-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected post-traumatic stress disorder 
(PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent effective on November 26, 2004.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  
 
The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2007.  During 
that hearing, he presented documentary evidence in the form 
of service treatment records, service personnel records, and 
post-service treatment records.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The evidence of record shows that the service-connected PTSD 
was significantly aggravated by an automobile accident in 
August 2005.  

Additional disability is not compensable when a service-
connected disability is aggravated by a nonservice-connected 
disability. Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, the Board is precluded from differentiating between 
the symptomatology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board notes in this regard that the last VA examination 
of record was performed in April 2005, prior to the 
automobile accident.  The Board finds that a new examination 
is required to determine the present level of disability 
attributable to the service-connected PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
rating per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and should 
also advise the veteran to send VA all evidence in his 
possession not already of record that is relevant to his 
claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

In that regard, the veteran testified in August 2007 that he 
continues to undergo regular PTSD counseling through VA.  The 
most recent treatment records in the claims file end in March 
2005.  The RO should obtain the VA counseling records after 
March 2005 and associate those records with the file.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  Whether or not the veteran responds 
to the letter above, the RO should obtain 
the veteran's VA treatment records since 
March 2005 and associate any other 
identified treatment records with the 
claims file.  

3.  The RO then should schedule the 
veteran for examination by a psychiatrist 
at an appropriate VA medical facility in 
order ascertain the current severity of 
the service-connected PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report that the entire file was 
reviewed.  

The examination report should include 
discussion of the veteran's documented 
psychiatric history as shown in the 
medical record, as well as the veteran's 
subjective assertions regarding his 
history and symptomatology.  All 
appropriate medical diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a clinical 
assessment of the severity of the 
veteran's PTSD, including GAF, since the 
last VA psychiatric examination of record 
in April 2005.  

The examiner should, if possible, 
differentiate between the severity of 
symptoms attributable to military 
stressors versus those attributable to 
post-service events.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should so indicate.  

4.  To avoid future remand, the RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall, 11 
Vet. App. 268.  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and should 
afford him a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



